PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               ____________

                  No. 07-2835
                 _____________

        UNITED STATES OF AMERICA

                            v.

           CHRISTOPHER BOOKER

                                  Appellant
                  ___________

                APPEAL FROM THE
      UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
      (D.C. Crim. Action No. 05-cr-0170-05)
     District Judge: Honorable John R. Padova
                  ______________

              Argued April 11, 2012
                ______________

   Before: HARDIMAN, GREENAWAY, JR. and
           GREENBERG, Circuit Judges.
               ______________

           (Opinion Filed: July 2, 2012)




                        1
                      ______________


Thomas A. Dreyer (argued)
6 Dickinson Drive
Building 100 – Suite 106
Chadds Ford, PA 19317
       Counsel for Appellant Christopher Booker

Zane David Memeger, United States Attorney
Robert Zauzmer, Assistant United States Attorney (argued)
Joseph T. Labrum III, Assistant United States Attorney
United States Attorney‟s Office
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106
      Counsel for Appellee United States of America
                      ______________

                         OPINION
                      ______________

GREENAWAY, JR., Circuit Judge.

       This case arises from the District Court‟s entry of
judgment of conviction and sentence as well as the denial of
Appellant Christopher Booker‟s pre-trial motion to suppress
all post-arrest statements. Booker participated in a bank
robbery with other co-conspirators. After being arrested on
unrelated charges, he provided incriminating statements to the
police. In a pre-trial motion, Booker asked the District Court
to suppress these statements as violations of his Miranda
rights. The District Court denied his motion. Before trial,
Booker requested that he be allowed to proceed pro se. The




                              2
District Court conducted a hearing and warned him of the
consequences of self-representation. While articulating the
potential sentences facing him, the District Court erred and
misstated one of the relevant mandatory minimums (stating it
was five years and not twenty-five years). Booker was
convicted of all charges, and he now appeals the District
Court‟s judgment and sentence. For the reasons stated herein,
we will vacate the District Court‟s judgment and sentence and
remand the case to the District Court for a new trial.

                    I. BACKGROUND

       On June 15, 2004, Christopher Booker, Burnie Tindale
and Jeryle Sowell robbed a Citizens Bank in Brookhaven,
Pennsylvania. During the robbery, each man brandished a
handgun and wore a stocking mask and gloves. Booker‟s
specific role in the crime was to guard the front door. The
men stole $52,935.75. This particular robbery was part of a
series of similar bank robberies. Each of the other robberies
entailed a similar method of operation and involved detailed
dress rehearsals.

Miranda Rights and Police Questioning

        On October 24, 2004, Booker was arrested in Atlantic
City, New Jersey on charges of unlawful possession of
firearms and cocaine base. These charges are not related to
the bank robbery offenses. While in custody for the drug and
firearm charges, officers advised him of his Miranda rights,
and he refused to waive them, invoking his Fifth Amendment
right to remain silent and Sixth Amendment right to counsel.
Booker was appointed counsel to represent him on those
unrelated charges and was held in custody at the Atlantic City
Correctional Facility (ACCF).




                              3
       The Darby Borough Police, who were investigating
Booker in connection with an unrelated case, spoke to him
while at ACCF. They told Special Agent Roselli that Booker
had expressed an interest in talking to the FBI about some
bank robberies. Agent Roselli went to speak with Booker on
November 30, 2004. He advised Booker of his Miranda
rights and had him initial and sign a FD-395 advice and
consent form. During this conversation, Booker made
incriminating statements, discussing the Citizens Bank
robbery, identifying his co-conspirators and providing details
about his own role in the robbery.

      Agent Roselli spoke with Booker again on December
8, 2004, where he again advised him of his Miranda rights
and had him initial and sign the same FD-395 advice and
consent form.      Booker made additional incriminating
statements about the robberies. Finally, on December 22,
2004, Agent Roselli travelled to ACCF to assume custody of
Booker. He advised him of his Miranda rights, which Booker
acknowledged and waived.          Booker then made some
voluntary statements in the car regarding the drug and firearm
charges.

Proceeding Pro se and Conviction

       Booker was charged with one count of conspiracy to
commit armed bank robbery in violation of 18 U.S.C. § 371
(Count One), one count of committing and aiding and
abetting the commission of armed bank robbery, in violation
of 18 U.S.C. §§ 2113(d) and (2) (Count Four), and one count
of using and carrying a firearm during a crime of violence and
aiding and abetting the use and carrying of a firearm in
relation to a crime of violence, in violation of 18 U.S.C. §§
924(c) and (2) (Count Five). Before trial, he moved to




                              4
suppress the oral statements that he made to Roselli on
November 30, 2004, December 8, 2004 and December 22,
2004. The District Court conducted a hearing on the issue
and denied the motion, finding that “Booker initiated his
conversations with Special Agent Roselli by asking to speak
to the FBI about bank robberies and by asking to meet with
Special Agent Roselli again at the conclusion of their
November 30, 2004 meeting.” (App. at 142). The District
Court then found that “Booker was given his Miranda rights
and that Booker voluntarily, knowingly, and intelligently
waived those rights.” (App. at 142-43).

       Booker filed a motion to proceed pro se on January 10,
2007. The District Court held an ex parte hearing on the
motion, outside the presence of the Government. At the
hearing, the Court warned Booker of the downside to self-
representation and strongly encouraged him to consider
proceeding with counsel. The Court advised him that the
sentencing guidelines would be used to determine his
sentence should he be found guilty and apprised him of the
fact that his sentences could run consecutively. The Court
then advised Booker of each charge that he faced and the
potential sentences for each crime. Specifically, the Court
stated that he faced a maximum of five years imprisonment
for Count One, a maximum of twenty years imprisonment for
Count Four and a five year mandatory minimum for Count
Five (provided that he committed two or less prior crimes of
violence).1 Booker insisted that he be allowed to represent

1
  This is an incorrect articulation of the penalty scheme for
Counts Four and Five. The maximum penalty for Count Four
was twenty-five years, not twenty years as the District Court
stated. Although our review of the record indicates that the




                             5
himself.2 The District Court granted Booker‟s motion to
proceed pro se and allowed him to retain previous counsel
(Mr. Ingram) as standby counsel.

      On February 1, 2007, a jury found Booker guilty of
Counts One, Four and Five. He was sentenced to sixty
months of imprisonment on Count One; 262 months of
imprisonment on Count Four; and 300 months of
imprisonment on Count Five (to run consecutive to the 262
months for Counts One and Four).


District Court erred in its statement, Booker has not objected
to this error. Therefore, it presents an issue that we need not
resolve.
The mandatory minimum for Count Five was twenty-five
years, not five years, because Booker had been convicted of
another § 924(c) charge in an unrelated case before the
District of New Jersey (“the New Jersey Case”).
Consequently, his conviction in this case was his second and
triggered a mandatory twenty-five year consecutive sentence,
which the Court also failed to advise Booker.             The
Government concedes that the District Court erred in this part
of the colloquy.
2
  Booker stated that he would do a better job than a trained
lawyer because he would be more aggressive in cross-
examination and because he did not have ties with the
prosecution. He insisted that he would be careful with his
questioning and indicated that he was aware of what he was
doing. (App. at 121-23).




                              6
        Booker now appeals the judgment and sentence on two
grounds. First, he argues that the District Court deprived him
of his right to counsel when it failed to accurately inform him
of the range of possible punishments he faced on Count Five
before allowing him to proceed without counsel.
Specifically, Booker avers that the District Court erred in its
colloquy on Count Five by articulating an incorrect
mandatory minimum, not mentioning that the twenty-five
year mandatory minimum had to run consecutive to any and
all other sentences and failing to inform him that the
maximum punishment he faced was life imprisonment.
Second, he alleges that the District Court misapplied the law
when it found that Booker had waived his Miranda rights.3

    II. JURISDICTION AND STANDARD OF REVIEW

       The District Court had jurisdiction, pursuant to 18
U.S.C. § 3231. We have jurisdiction over an appeal of the
District Court‟s judgment and sentence under 28 U.S.C. §
1291 and 18 U.S.C. § 3742(a). See United States v. Duka,
671 F.3d 329, 336 (3d Cir. 2011).

       We exercise plenary review over a district court‟s
finding that a defendant has knowingly and intelligently
relinquished his right to counsel. United States v. Bankoff,
613 F.3d 358, 373 (3d Cir. 2010). “When a waiver is deemed
ineffective (i.e., not knowing, intelligent and voluntary), there

3
  At oral argument, Booker conceded that he had waived the
Miranda issue by not presenting it to the District Court. See
United States v. Rose 538, F.3d 175, 182 (3d Cir. 2008).
Therefore, we will focus our subsequent analysis solely on
the waiver of counsel issue.




                               7
is no harmless error review, and the conviction must be
vacated and the case remanded for a new trial.” United States
v. Jones, 452 F.3d 223, 230 (3d Cir. 2006); United States v.
Peppers, 302 F.3d 120, 137 (3d Cir. 2002) (characterizing an
error in assessing whether a defendant may proceed pro se as
a structural error). In determining whether a waiver is
ineffective, we must “indulge every reasonable presumption
against a waiver of counsel.” Buhl v. Cooksey, 233 F.3d 783,
790 (3d Cir. 2000).

                      III. ANALYSIS

      “The right to counsel embodied within the Sixth
Amendment carries as its corollary the right to proceed pro
se.” Peppers, 302 F.3d at 129.

              [S]ince a person cannot secure the right
      to proceed pro se without sacrificing the right to
      counsel, we have required defendants to assert
      the right to proceed pro se affirmatively and
      unequivocally, and we have placed on the court
      the burden of establishing that the defendant
      who does so acts voluntarily, and that he
      understands both the scope of the right
      sacrificed and the restrictions and challenges
      that he will face.

Id. As the Supreme Court has indicated, a defendant must
knowingly and intelligently forgo the traditional benefits
associated with the right to counsel before he can proceed in
representing himself. Faretta v. California, 422 U.S. 806,
835 (1975). In United States v. Moskovits, 86 F.3d 1303 (3d
Cir. 1996), we articulated a standard for determining whether
a waiver of the right to counsel was knowing and intelligent:




                              8
              For a waiver of the right to counsel to be
       knowing and intelligent, which it must be in
       order to be valid, the defendant should be made
       aware of the dangers and disadvantages of self-
       representation, so that the record will establish
       that he knows what he is doing and his choice is
       made with eyes open. To ensure that a
       defendant truly appreciates the dangers and
       disadvantages of self-representation,     . . . a
       defendant‟s waiver must be made with an
       apprehension of the nature of the charges, the
       statutory offenses included within them, and the
       range of allowable punishments thereunder.

Id. at 1306 (internal quotation marks and citations omitted).
If a defendant‟s waiver falls short of this standard, the error is
structural in nature and requires us to remand the case to the
lower court for a new trial. Peppers, 302 F.3d at 137.

       While our precedent reveals no “talismanic formula”
for determining when a colloquy has yielded a defective
waiver, we have stated that “the District Court‟s inquiry must
establish that the defendant understands all risks and
consequences associated with his decision for self-
representation, and even [if] the colloquy skips just one of the
[relevant] factors, it fails to establish that the waiver is
knowing, intelligent, and voluntary.” Jones, 452 F.3d at 229,
231 (internal quotation marks and citation omitted); see also
Peppers, 302 F.3d at 135.

       In applying these standards, we previously have found
constitutional error where a district court, amongst other
omissions, fails to inform a defendant of the magnitude of the
sentence that he could receive as a career offender and the




                                9
fact that a prior conviction raised the maximum punishment.
Jones, 452 F.3d at 232.4

       The critical question before us is whether Booker
made a knowing and voluntary waiver of counsel where the
District Court failed to adequately inform him of the range of
possible punishments that he faced. In describing the nature
of the charges and the range of possible punishments, the
District Court outlined all three of the charges and
summarized the possible penalties for each count as follows5:


4
   In Jones, we highlighted the district court‟s failure to
properly advise a defendant of the magnitude of the sentence
he could receive in light of his criminal history as one of
several important issues that escaped examination. Amongst
the other errors were a failure to inquire whether the
defendant understood the possible defenses available to him,
a failure to explain that the court could not assist him during
trial and a failure to discuss the potential problems that an
incarcerated defendant may face in putting on his own
defense (e.g., obtaining evidence and interviewing witnesses).
5
  In Peppers, we outlined three skeletal requirements to reflect the
obligations placed upon the district court when a defendant seeks to
proceed pro se:

      1. The defendant must assert his desire to
      proceed pro se clearly and unequivocally.

      2. The court must inquire thoroughly to satisfy
      itself that the defendant understands the nature
      of the charges, the range of possible
      punishments, potential defenses, technical




                              10
       THE COURT: Okay. So, in count one you‟re
       charged with conspiracy to commit armed bank
       robbery. You are also charged with one count
       of committing and aiding and abetting the
       commission of an armed bank robbery of the
       Citizens Bank located in Brookhaven,
       Pennsylvania on June 15, 2004. You‟re also
       charged with one count of use and carrying a
       firearm during a crime of violence and aiding
       and abetting the use and carrying of a firearm in
       relation to a crime of violence on June 15, 2004.
       You do understand that that‟s what you‟re
       charged with in this case.

       DEFENDANT BOOKER: Yes, Your Honor.

       ...

       problems that the defendant may encounter, and
       any other facts important to a general
       understanding of the risks involved.

       3. The court must assure itself that the
       defendant is competent to stand trial.

Peppers, 302 F.3d at 132 (internal quotation marks and
citations omitted) (emphasis added). To provide tangible
guidance on how courts should proceed in conducting a
sufficient inquiry into the knowing and voluntary nature of a
defendant‟s waiver, we have emphasized questions from the
Federal Judicial Center, Benchbook for U.S. District Court
Judges § 1.02 (4th ed. 2000). Id. at 136-37. Our analysis
here does not disturb the utility of the suggested colloquy set
forth in Peppers.




                              11
      THE COURT: Okay. With respect to the [sic]
      count one, which charges you with conspiracy,
      if you are found guilty of that crime, then the
      Court may impose an assessment of $100, could
      sentence you to a term of up to five years in
      prison and could fine you as much as $250,000.
      Do you understand that?

      DEFENDANT BOOKER: Yes, Your Honor.

      ...

      THE COURT: And if you‟re found guilty of the
      crime charged in count four, then the Court
      must impose an assessment of $100 and you
      could be sentenced up to 20 years in prison.
      And you could be fined as much as $250,000.
      Do you understand that?

      DEFENDANT BOOKER: Yes, Your Honor.

      THE COURT: And if you‟re found guilty of the
      crime charged in count five, the Court must
      impose an assessment of $100; and if you have
      two or less prior crimes of violence, then the
      Court must sentence you to five years in prison.
      That‟s the five-year statutory mandatory
      minimum that we‟re talking about. And if you
      have more than two, then the statutory
      mandatory minimum will increase considerably,
      you understand that.

      DEFENDANT BOOKER: Yes, Your Honor.

(App. at 150-53).




                            12
        Unlike our other cases referencing this issue, which
focus on the comprehensiveness of the colloquy, the District
Court seemed to address all of the relevant factors to establish
a proper wavier. The District Court informed Booker that his
decision was inadvisable, cautioned him that it could not
assist him during the trial, inquired whether he understood the
possible defenses available to him, discussed the potential
problems obtaining evidence and locating witnesses as an
incarcerated defendant and made him aware of the Federal
Rules of Evidence and the Federal Rules of Civil Procedure.
The District Court also asked specific questions regarding
Booker‟s reason for wanting to proceed pro se and candidly
informed him of the consequences of his request. The
significant shortcomings in the colloquy were the District
Court‟s errors regarding the range of possible punishments
Booker faced under Count Five (“the § 924(c) charge”).
There is no dispute between the parties regarding these errors.
We must now determine whether these errors invalidate
Booker‟s waiver. We hold that they do.

       Booker argues that the District Court failed to advise
him of the range of potential sentences that he faced under
Count Five. Specifically, Booker suggests that the District
Court committed three errors in this regard. First, it failed to
inform him that he faced a mandatory minimum sentence of
twenty-five years imprisonment, if convicted on the § 924(c)
charge. Second, it failed to advise him that the twenty-five
year sentence must run consecutively to any other sentence
imposed by the Court. Third, it failed to inform him of the
maximum penalty if convicted – life imprisonment. While
the Government acknowledges these failures, it posits that the
District Court‟s shortcomings, viewed in the totality of the




                              13
circumstances, did not render Booker‟s waiver involuntary or
unknowing.

        We have not applied a specific formula for
determining whether a waiver is knowing and voluntary, but
we have explicitly required courts to inform a defendant of
the range of possible punishments before making a decision
on whether to waive counsel. Moskovits, 86 F.3d at 1306; see
Jones, 452 F.3d at 233. In this case, the District Court not
only misinformed Booker of the applicable mandatory
minimum, it also failed to articulate a maximum sentence for
Count Five so that Booker could ascertain the range of
possible punishments for the offense. Instead, it simply stated
the mandatory minimum and provided no information on the
extent to which the Court could sentence him above the
minimum. The fact that the District Court similarly failed to
state that the twenty-five year mandatory minimum for Count
Five was to run consecutive to any other sentence imposed by
the Court, further exacerbated the error, resulting in a twenty-
year understatement of the amount of mandatory
imprisonment facing Booker, if convicted. Here, Booker
faced a range of twenty-five years to life imprisonment if
convicted of the § 924(c) charge in Count Five. Booker
should have had the benefit of this information in deciding
whether to waive his constitutional right to counsel.

        The Government suggests that we look at the entire
record and conclude that the District Court‟s errors did not
constitutionally impair Booker‟s waiver. The Government
notes that Booker was unequivocal in his desire to represent
himself. It also posits that any error in the District Court‟s
colloquy had no impact on Booker‟s decision to waive his
right to counsel based on the total period of incarceration that
Booker faced for various other crimes unrelated to those




                              14
before the District Court, and the fact that he was aware that
he faced an additional thirty years of imprisonment for the
current charges.

        These arguments are unpersuasive for a number of
reasons. First, “we [have] reject[ed] the approach of some of
our sister Circuits that allows examination of the record as a
whole in an attempt to divine what the defendant understands
about the consequences of proceeding pro se.” Jones, 452
F.3d at 232. In doing so, we acknowledged that “[a]
complete, on-the-record colloquy with the defendant, one that
assures he understands all the risks of proceeding without an
attorney at the time he makes that choice, is in our view a
significantly better way of protecting the right to counsel than
the whole-record approach.” Id. Second, the Government‟s
suggestion that the District Court‟s errors were harmless or
otherwise bore no impact on Booker‟s decision to waive his
right to counsel seem to controvert our primary focus
regarding the constitutionality of waiver colloquies. It is the
District Court that bears the burden of ensuring that a
defendant is acting voluntarily and with the appropriate
knowledge before relinquishing his rights. Peppers, 302 F.3d
at 130-31. Because we have been steadfast in requiring
district courts to uphold this obligation, we see no reason to
engage in an after-the-fact, subjective determination of what
information did or did not influence Booker‟s decision.6

6
  Although our resolution of this case is grounded in our
jurisprudence regarding waiver of the right to counsel, we
have also espoused similar notions regarding waiver in the
guilty plea context. See Jamison v. Klem, 544 F.3d 266, 274,
276-77 (3d Cir. 2008). In Jamieson v. Klem, we held that a
guilty plea was not knowing and voluntary where the trial




                              15
Finally, because we have characterized defective waivers as
structural errors, a totality of the circumstances approach
seems antithetical to the idea that some errors are so
fundamental that they, on their face, trigger the need for a
new trial. See McKaskle v. Wiggins, 465 U.S. 168, 177 n.8
(1984) (“Since the right of self-representation is a right that
when exercised usually increases the likelihood of a trial
outcome unfavorable to the defendant, its denial is not
amenable to „harmless error‟ analysis. The right is either
respected or denied; its deprivation cannot be harmless.”);
accord United States v. Stubbs, 281 F.3d 109, 121 (3d Cir.
2002).

       In light of the District Court‟s failure to state the range
of possible punishments, we find that Booker‟s waiver of
counsel was not voluntary and knowing. Because such
ineffective waivers are structural errors, and because the right
to counsel impacts all of the charges considered at trial, we
will vacate the District Court‟s judgment and sentence on
Counts One, Four and Five and will remand the case to the
District Court for a new trial.

                     IV. CONCLUSION

       For the reasons set forth above, we will vacate the
District Court‟s judgment and sentence for Counts One, Four
and Five. We will remand the case to the District Court for a
new trial.


court failed to advise the defendant of the mandatory
minimum that he would face as a result of pleading guilty.
Because we found the waiver to be defective, we vitiated the
guilty plea and granted the petitioner a writ of habeas corpus.




                               16
United States of America v. Christopher Booker, No. 07-2835

GREENBERG, Circuit Judge, concurring

        I concur with and for the most part join in Judge
Greenaway, Jr.’s, well-crafted opinion, which concludes that
appellant Booker is entitled to a reversal of his convictions and
that there should be a new trial on all three counts of the
indictment in which he was charged and for which he was
convicted. In a merits disposition, however, I would limit my
agreement to a reversal of the conviction on Count Five, the
only count on which Booker asserts on this appeal that the
District Court erred in describing the range of punishments to
which he would be subject if convicted. But I nevertheless
substantially join in the opinion and agree to a judgment
granting Booker a new trial on all three counts because the
government conceded at oral argument that if we found in favor
of Booker by reason of the District Court’s error in advising him
of the penalties on Count Five he would be entitled to a new
trial on the entire case.1

1
  In its brief the government implicitly made the same
concession as it did not suggest that we should affirm the
convictions on the other two counts even if we held that there
was reversible error with respect to the waiver of counsel on
Count Five. I also observe that Judge Greenaway, Jr.’s opinion
indicates that because “Booker’s waiver of counsel was not
voluntary and knowing” it was a structural error and “the right
to counsel impacts all of the charges considered at trial.”
Consequently, the opinion remands the case for a new trial on all
counts. I certainly agree that the waiver of counsel had an
impact on Booker’s defense on all three counts but, for the
        I believe that in a merits determination notwithstanding
the error on the Count Five waiver proceedings the correct result
would be that Booker is not entitled to a new trial on Counts
One and Four for the following reasons. I start my analysis by
pointing out that the District Court correctly told Booker that he
faced a custodial sentence on Count One of five years and the
Court sentenced him to that term on that count. Thus, Booker
cannot make a meritorious complaint regarding either the
proceedings that allowed him to waive counsel or challenging
the length of the sentence on that count.2 In reaching this
conclusion, I recognize that if he had counsel at trial the counsel
would have represented him on the entire case, but the crucial
point is that he was willing to waive counsel on Count One and
consequently he should not be heard to complain that he was
unrepresented on that count as he knew the sentence he faced if
convicted on that count. If we granted him a new trial in a
merits determination on Count One by reason of the error in the
waiver of counsel proceeding on Count V, we would be
awarding him an unjustified collateral benefit from our finding
of that error. In short, I see no reason to hold that we should
recognize a spill-over effect of the error on Count Five infecting
the proceedings leading to the conviction on Count One.



reasons that I will explain, I nevertheless do not agree that
Booker is entitled to a new trial on Counts One and Four.
2
  I limit my comments with respect to the length of the sentence
to the waiver of counsel proceedings. I am not addressing other
bases for possible challenges to the sentence.


                                2
        The legal situation with respect to Count Four is more
complex than the circumstances surrounding Count One. When
Booker sought to waive his right to counsel the Court told him
that the maximum custodial term for a conviction on that count
was 20 years whereas under 18 U.S.C. § 2113(d) it actually was
25 years. The Court compounded the error when it sentenced
Booker to a 262-month term on the conviction on that count to
run concurrently with the sentence on Count One, a period
exceeding by 22 months the maximum term that the Court told
him it could impose if he was convicted on Count Four. Yet for
reasons that are not evident to me Booker does not seek a
reversal because of the incorrect advice the Court gave him with
respect to the maximum term on Count Four.3

        When we craft an appropriate remedy for the Count IV
error I think that United States v. Moskovits, 86 F.3d 1303 (3d
Cir. 1996), should guide us. In Moskovits, the defendant, who
was represented by counsel, was convicted at a jury trial and
sentenced to a 15-year custodial term. Subsequently, the district
court granted the defendant a new trial on his 28 U.S.C. § 2255
motion on the ground that his trial counsel had been ineffective.
 At the time the court granted the defendant the new trial it also
granted his request that he be permitted to represent himself at

3
  Inasmuch as we are granting Booker a new trial on all three
counts he has not suffered any prejudice from the circumstance
that his attorney did not raise the Count Four issue on this
appeal.




                                3
that trial. But when the court advised the defendant of the perils
of waiving counsel it did not include information setting forth
the range of punishments he faced if convicted at a new trial.
The defendant did represent himself at the new trial and he was
convicted and sentenced to a 20-year term.

       On the defendant’s appeal we held that there had been
error in the waiver of counsel proceeding because the district
court did not advise the defendant of the sentence he faced if
convicted at the retrial. Yet we did not direct that he be granted
a new trial as we held that “the appropriate remedy for the
deprivation is to affirm the conviction but impose a fifteen-year
ceiling on [his] sentence.” Moskovits, 86 F.3d at 1309. In
reaching our conclusion we pointed out that the court already
had sentenced the defendant to a 15-year term on the offense for
which he was convicted and, accordingly, the defendant was
aware before the retrial that the court could impose that sentence
if he was convicted again. In light of our holding in Moskovits,
I conclude that in the absence of the government’s concession
Booker would not be entitled to a new trial on Count Four.4

4
  An equivalent remedy cannot be applied as relief for the error
on Count Five because the custodial sentence of five years that
the District Court told Booker could be imposed on that count
was illegal as by statute a mandatory minimum sentence of 25
years to run consecutively to the other sentences being imposed
was required for a conviction on that count. We hardly can
direct the Court to impose an illegal sentence.




                                4
Rather, he would be entitled to be resentenced on Count Four to
a sentence with a 20-year ceiling, the term that the Court said
could be imposed when Booker waived his right to counsel on
that count. As with Count I in a merits determination we should
not recognize a spill-over effect infecting the proceedings on
Count Four.5

       Finally, what seems to me would be the correct result on
a merits disposition here is consistent with the Supreme Court’s
opinion in United States v. Morrison, 449 U.S. 361, 364, 101
S.Ct. 665, 667-68 (1981), where the Court indicated that
“[c]ases involving Sixth Amendment deprivations are subject to
the general rule that remedies should be tailored to the injury
suffered from the constitutional violation and should not
unnecessarily infringe on competiting interests.” Though it is
true that the Court also said that the correct approach has been
“to identify and then neutralize the taint by tailoring relief
appropriate in the circumstances to assure the defendant the
effective assistance of counsel and a fair trial,” id. at 365, 101
S.Ct. at 668, the overarching principle in Morrison regarding
“tailored” remedies is applicable here. In Moskovits, we
thought that Morrison should be followed when we crafted our

5
  A person reading my opinion might wonder why I have written
it in view of the fact that I am joining in the result of the
majority opinion, which grants Booker a retrial on all three
counts of conviction. The explanation is not complex. The
government concedes that if the waiver of counsel is held to be
invalid on Count V, Booker will be entitled to a new trial on all
three counts and for that reason I agree to granting that relief.


                                5
remedy and it seems to me that the correct result on a merits
determination would be to follow the Moskovits model here.6




6
   In Morrison, the Supreme Court assumed that the
government’s wrongful conduct in approaching the defendant
violated the defendant’s Sixth Amendment right to counsel but
nevertheless it affirmed her conviction because the conduct did
not prejudice her. Similarly the proceedings on Count Five did
not prejudice Booker on the waiver proceedings on either Count
One or Count Four and thus should not lead to a reversal of
Booker’s conviction on those counts. The possibility that
Booker suffered prejudice at the trial because he did not have
counsel on Counts One and Four is immaterial as the Court
warned him of that possibility when he waived counsel. Thus,
when he waived counsel he took the chance that he would
prejudice his defense on Counts One and Four.


                              6